Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to Claims 1, 5-11, 15-17, 21 and 22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11, 15-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Masini et al. (US Pub. 2017/0026124) in view of De Bock et al. (US Pub. 2018/0348831).
Regarding independent claims 1, 11 and 17, Masini discloses a data processing device, comprising: 
an internal volume (Fig.1C: the photonically-enabled integrated circuit 130) that is sealed from space outside (see Fig.1C) the internal volume (Fig.1C: the photonically-enabled integrated circuit 130); and 
an optical system (Fig.2: an optical link 200) comprising: 
a first portion (Fig.2: transceivers 210A), disposed in the internal volume (Fig.1C: the photonically-enabled integrated circuit 130), adapted to receive network data units from devices disposed in the internal volume (Fig.1C: the photonically-enabled integrated circuit 130) ([0038]: The OCSi may use the same physical medium, MAC and PHYs of the high-speed link. Multiplexing with high speed data may be done in the frequency domain by selecting a band below the lower band occupation of the high-speed optical signal and above the control system loops bandwidth, as illustrated in FIG. 3.) and 
a second portion (Fig.2: transceivers 210B) of the optical system (Fig.2: an optical link 200); and the second portion (Fig.2: transceivers 210B), disposed outside of the internal volume (Fig.1C: the photonically-enabled integrated circuit 130), adapted to obtain the network data units from the first portion (Fig.2: transceivers 210B) via an optical connection (Fig. 2: optical fiber 209) using transmission at optical frequencies ([0039]: The OCSi modules 201A and 201B may comprise suitable logic, circuits, and/or code from configuring an OCSi link between the transceivers 210A and 201B at frequencies below that of the high frequency optical signals and above the control system frequencies. Accordingly, the OCSi modules 201A and 201B may comprise controller circuitry for communicating signals to the lasers 203A and 203B to modulate the output signal at a frequency range specifically for OCSi and not detected by the high frequency circuitry. Similarly, the OCSi modules 201A and 201B may provide low frequency signals to the modulators 205A and 205B for transmission of individually configurable multiple OCSi signals.).
forwarding, by the second portion of the optical system, the network data unit towards a recipient ([0043]: On the receiver side, the detection of the modulation can use the receiving photodetector signal, IPHOTO, which sets a limit to the maximum data rate to half of the IPHOTO sampling rate. When laser modulation is used on the TX side, the IPHOTO of the different channels may be utilized to improve the signal to noise ratio.).
However, Masini do not specifically teach the internal volume is electromagnetically sealed from space outside the internal volume by being electromagnetic interference (EMI) isolated.
De Bock teaches the internal volume is electromagnetically sealed from space outside the internal volume by being electromagnetic interference (EMI) isolated ([0004]: each inner zone substantially electromagnetically sealed against electromagnetic interference generated by the plurality of first electronic components).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sealing inner zone electromagnetically, as taught by de Bock into the system for an optical connection service interface of Masini, in order to minimize electromagnetic interference (EMI).
Regarding claim 5, Masini teaches wherein the second portion is further adapted to: receive second network data units from remote entities; and provide the second network data units to the first portion using the optical connection (Fig.2 and [0061]-[0066]).
Regarding claim 6, Masini teaches wherein the first portion is further adapted to: obtain the second network data units from the first portion using the optical connection; and forward the second network data units to at least one of the devices disposed in the internal volume (Fig.2 and ([0043]).
Regarding claim 7, Masini teaches wherein the second portion is disposed outside of a chassis of the data processing device (Fig.1C and Fig.2).
Regarding claim 8, Masini teaches wherein the second portion is disposed in a support module of the data processing device (Fig.1C and Fig.2).
Regarding claim 9, Masini teaches wherein the support module is disposed in a chassis of the data processing device (Fig.1C and Fig.2).
Regarding claim 10, Masini teaches wherein: the internal volume is fluidically sealed from space outside the internal volume; the data processing device further comprises an optically-transmissive medium that defines at least a portion of one wall of the internal volume; and the second portion is adapted to obtain the network data units from the first portion utilizing a transmission path that traverses through the optically-transmissive medium (Fig.1C and Fig.2) ([0039]: The OCSi modules 201A and 201B may comprise suitable logic, circuits, and/or code from configuring an OCSi link between the transceivers 210A and 201B at frequencies below that of the high frequency optical signals and above the control system frequencies. Accordingly, the OCSi modules 201A and 201B may comprise controller circuitry for communicating signals to the lasers 203A and 203B to modulate the output signal at a frequency range specifically for OCSi and not detected by the high frequency circuitry. Similarly, the OCSi modules 201A and 201B may provide low frequency signals to the modulators 205A and 205B for transmission of individually configurable multiple OCSi signals.).
Regarding claims 15 and 21, Masini teaches wherein the optical connection utilizes a transmission path that traverses optically-transmissive medium that separates the first portion of the optical system from the second portion of the optical system (Fig.1C and Fig.2).
Regarding claim 16 and 22, Masini teaches obtaining, by the second portion of the optical system, a second network data unit that is addressed to one of the one or more devices disposed within the sealed internal volume; providing, to the first portion of the optical system, the second network data unit via the optical connection; and forwarding, by the first portion, the network data unit towards the to one of the one or more devices (Fig.1C and Fig.2) ([0039]: The OCSi modules 201A .

Allowable Subject Matter
Claims 2-4, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2-4, 12-14 and 18-20 would be allowable if overcome the objection.
The following is an examiner’s statement of reasons for allowance:
Claims 2-4, 12-14 and 18-20 identify the distinct features “wherein the optical connection utilizes a transmission path that traverses an 15electromagnetic radiation (EMR) suppressing device that separates the first portion of the optical system from the second portion of the optical system", which are not taught or suggested by the prior art of records.
Claims 2-4, 12-14 and 18-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135